DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 6-10, 12, 14, 15, 19, and 20 were amended and claims 2 and 3 were canceled in the response filed on 8/18/2022.  The Applicant’s original species election was found to be free from the prior art in the OA dated 6/7/2022.  See p. 2 and 10-14.  In response to the Applicant’s amendments to independent claim 1, which no longer limit the scope of the organic acid to formic acid and the extractant to a combination of an organic amine extractant, an organic phosphorus extractant, and a diluent, the search has been extended to cover the entire genus of the claimed process.  Previously withdrawn claims 7, 13, and 16-18 have been rejoined. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/23/2022 is hereby withdrawn.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1 and 5-20 are currently pending and under examination.


Response to Amendments/Arguments filed on 8/18/2022
The abstract filed on 8/18/2022 has overcome the objection to the specification.  Therefore, the objection is withdrawn.  See p. 3 of the OA dated 6/7/2022.
The Applicant’s amendments to claims 9, 10, and 12 have overcome the objections to said claims.  Therefore, the objections are withdrawn.  See p. 3 of the OA dated 6/7/2022.
	The Applicant’s amendments and arguments, see p. 8-10, are partially persuasive to overcome the 35 USC 112(b) rejections of record.  See p. 4-8 of the OA dated 6/7/2022.  All of the rejections are overcome except for that over claims 5, 6, 14, and 15 (and now including rejoined claims 13 and 16-18 and also claims 19 and 20 as a result of removing the originally elected species from independent claim 1) for the limitation “the extractant”.  See paragraph bridging p. 6-7 in the OA dated 6/7/2022.  As indicated in the rejection, though “an extractant” is explicitly recited as being present during the counter current extraction of the aqueous organic acid solution with a concentration lower than 20 wt%, the extraction of the aqueous organic acid solution with a concentration ranging from 20 wt% to 70 wt% must comprise an extractant. Therefore, in claim 5, it is unclear what “the extractant” refers to.  There are at least four options: 
i) the extractant explicitly recited in the counter current extraction of the aqueous organic acid solution with a concentration lower than 20 wt%;
ii) the extractant necessarily present during the extraction of the aqueous organic acid solution with a concentration ranging from 20 wt% to 70 wt%;
iii) option i) and/or option ii); or
iv) since the extractant appears to refer to a singular extractant, claim 5 is further requiring that the extractants i) and ii) are identical and are one of the options listed.  
As claims 6 and 13-19 all depend from claim 5, the same issue is present in said claims. Claim 6 further complicates matters because lines 3-4 recite that the “mixture of the organic acid solution with a concentration lower than 20 wt% and the extractant further comprises a diluent”.  Therefore, is “the extractant” of line 2 of the same claim limited to the extractant for counter-current extraction?
 Additionally, in line 2, claim 20 also refers to “the extractant”.  Claim 20, like claim 5, also depends from claim 1 and shares the same issues regarding “the extractant”.  Therefore, this limitation is also indefinite in claim 20.
The Applicant presents the following explanation on p. 9 of the response (see fourth paragraph):  

    PNG
    media_image1.png
    156
    786
    media_image1.png
    Greyscale
.
	While this explanation is clear, the claim language still does not clearly reflect this embodiment.  The major issue is the use of the phrase “the extractant” in line 1.  This implies that only one of the possible two extractants is being limited and/or that both extractants are the same and are one options listed.  If the Applicant only intends to limit the extractant for the countercurrent extraction and/or extraction of the organic acid solution with a concentration ranging from 20 wt% to 70 wt%, the claim should explicitly recite as much.  For example, see language used in claims 7 and 8, which clearly delineate between the two options.  
	Alternatively, if the Applicant wishes to have the limitation clearly interpreted as on p. 9 of the response, the Examiner suggests replacing the phrase “the extractant is any one” in line 1 of claim 5 with –at least one of the extractants is—or –the extractants are--.  The same change should also be applied to claim 20.  All of the other claims that depend from claim 5 should be definite when “the extractant” is clarified in claim 5.
It is noted that the step of extracting and concentrating the aqueous organic acid solution with a concentration ranging from 20 wt% to 70 wt% in lines 6-8 of claim 1 was originally presented in now canceled claim 4.  Therefore, when the claims were originally drafted, “the extractant” of claims 5 and 20 would not have been indefinite because independent claim 1 only contained one extractant (for the countercurrent extraction step). Due to the limitations of claim 4 being incorporated into claim 1, any dependent claim that refers to an extractant must clearly address which of the two extractants in claim 1 is being further modified.
	All other indefiniteness issues of record have been corrected, therefore unless the rejection is repeated in the 35 USC 112(b) rejection below, it has been withdrawn.  Also see p. 8-10 of the response.
	The Applicant’s amendments to claim 1 were sufficient to overcome the 35 USC 112(d) rejection of claim 6; therefore, the rejection is withdrawn.  See p. 8-10 of the OA dated 6/7/2022 and p. 10 of the response.
	As discussed on p. 13 of the OA dated 6/7/2022, because independent claim 1 was amended to be limited to the elected species and the elected species was free from the prior art, no prior art rejections under 35 USC 102 and/or 35 USC 103 rejections were applied against the broader genus because it would not have been proper.  However, in the interests of compact prosecution, the Examiner discussed at least two references which would have appeared to render the claimed genus prima facie obvious if independent claim 1 was not limited to the elected species.  See p. 10-14 of the OA dated 6/7/2022.  The two references that would have been applied as primary references under 35 USC 103 were reference i) CN102344353 (CN ‘353) and reference ii) CN106397184 (CN ‘184). References iii) to viii) were also discussed with respect to various aspects of the dependent claims.  
	After summarizing references i-viii) on p. 10-11 of the response, the Applicant has responded with the following arguments beginning at the end of p. 11 to p. 13:

    PNG
    media_image2.png
    267
    785
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    127
    776
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    297
    783
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    291
    779
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    265
    767
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    367
    787
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    263
    778
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    158
    777
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    198
    769
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    97
    772
    media_image11.png
    Greyscale

	Regarding the potential 35 USC 103 rejection of newly amended claim 1 over CN ‘353, the Applicant’s arguments have been fully considered and are persuasive.  CN ‘353 is directed for a method for dehydrating acetic acid streams obtained from a terephthalic acid (PTA) production process.  See whole document.  The high (5, 80-90%), medium (11, 60-80%), and low (1, less than 55%) concentration aqueous acetic acid solutions to be purified are all obtained directly from the terephthalic acid production process.  See [0004-0005] and figure 1.  Further, CN ‘353 teaches feeding both the high and medium concentration streams directly to the azeotropic distillation tower (200).  Therefore, there is no motivation to obtain the claimed aqueous organic solution with a concentration higher than 70 wt% by extracting and concentrating an aqueous organic acid solution with a concentration ranging from 20 wt% to 70 wt%.  CN ‘353 teaches that whichever streams having a concentration of 60% or higher can be directly fed to the azeotropic distillation along with the extract phase (2).  Additionally, as argued by the Applicant above, CN ‘353 fails to teach the volume ratios at the end of claim 1 (previously included as limitations in newly canceled claims 2 and 3).
Regarding the potential 35 USC 103 rejection of newly amended claim 1 over CN ‘184, the Applicant’s arguments have been fully considered and persuasive.  CN ‘184 is also directed toward the dehydration of acetic acid streams obtained from an aromatic acid production process (including terephthalic acid).  See whole document.  CN ‘184 teaches that the dilute aqueous acetic acid solution (1, 5-65%) fed to the counter-current extraction column (T1) and the high concentration aqueous acetic acid solution (5, 60-90%) fed to the azeotropic distillation column (T2) are obtained directly from the aromatic acid production process.  See [0004], figure 1, and examples in [0032-0045].  Therefore, there is no motivation to obtain the claimed aqueous organic solution with a concentration higher than 70 wt% by extracting and concentrating an aqueous organic acid solution with a concentration ranging from 20 wt% to 70 wt%.  CN ‘184 teaches that whichever streams having a concentration of 60% or higher can be directly fed to the azeotropic distillation along with the extract phase (3).  Additionally, as argued by the Applicant above, CN ‘184 fails to teach the volume ratios at the end of claim 1 (previously included as limitations in newly canceled claims 2 and 3).
Nor do any of the other prior art references cited on p. 10-14 of the OA appear to cured any of the deficiencies of CN ‘353 or CN ‘184.  Therefore, the claimed process appears to be free from the prior art.  However, the claims are not allowable for the reasons recited below.
New Claim Objections-Necessitated by Amendment
Claims 6 and 10 are objected to because of the following informalities:  
In line 3 of claim 6, the limitation “wherein the mixture of the of the organic acid solution” should be deleted and replaced by –wherein the mixture of the aqueous organic acid solution--.
In line 4 of claim 10, the limitation “20-25° C.” should be deleted and replaced by --20-25° C--.
Appropriate correction is required.
	New Claim Rejections - 35 USC § 112(b)-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Line 1 of claim 5 refers to “the extractant”.  Claim 5 depends from claim 1 and though “an extractant” is explicitly recited as being present during the counter current extraction of the aqueous organic acid solution with a concentration lower than 20 wt% in claim 1 (lines 3-5), the extraction of the aqueous organic acid solution with a concentration ranging from 20 wt% to 70 wt% in claim 1 (lines 6-8) also necessarily comprises an extractant. Therefore, in claim 5, it is unclear what “the extractant” refers to.  There are at least four options: 
i) the extractant explicitly recited in the counter current extraction of the aqueous organic acid solution with a concentration lower than 20 wt%;
ii) the extractant necessarily present during the extraction of the aqueous organic acid solution with a concentration ranging from 20 wt% to 70 wt%;
iii) option i) and/or option ii); or
iv) since the extractant appears to refer to a singular extractant, claim 5 is further requiring that the extractants i) and ii) are identical and are one of the options listed.  
As claims 6 and 13-19 all depend from claim 5, the same issue is present in said claims. Claim 6 further complicates matters because lines 3-4 recite that the “mixture of the organic acid solution with a concentration lower than 20 wt% and the extractant further comprises a diluent”.  Therefore, is “the extractant” of line 2 of the same claim limited to the extractant for counter-current extraction?
 Additionally, in line 2, claim 20 also refers to “the extractant”.  Claim 20, like claim 5, also depends from claim 1 and shares the same issues regarding “the extractant”.  Therefore, this limitation is also indefinite in claim 20.
As discussed above, the major issue is the use of the phrase “the extractant”.  This implies that only one of the possible two extractants is being limited and/or that both extractants are the same and are one options listed.  If the Applicant only intends to limit the extractant for the countercurrent extraction and/or extraction of the organic acid solution with a concentration ranging from 20 wt% to 70 wt%, the claim should explicitly recite as much.  For example, see language used in claims 7 and 8, which clearly delineate between the two options.  
	Alternatively, if the Applicant wishes to have the limitation clearly interpreted as on p. 9 of the response filed 8/18/2022, the Examiner suggests replacing the phrase “the extractant is any one” in line 1 of claim 5 with –at least one of the extractants is—; –the extractants are--; or –at least the extractant used in the countercurrent extraction is--.  The same change should also be applied to claim 20.  All of the other claims that depend from claim 5 should be definite with respect to this limitation when “the extractant” is clarified in claim 5.
It is noted that the step of extracting and concentrating the aqueous organic acid solution with a concentration ranging from 20 wt% to 70 wt% in lines 6-8 of claim 1 was originally presented in now canceled claim 4.  Therefore, when the claims were originally drafted, “the extractant” of claim 5 would not have been indefinite because independent claim 1 only contained one extractant (for the countercurrent extraction step). Due to the limitations of claim 4 being incorporated into claim 1, any dependent claim that refers to an extractant must clearly address which of the two extractants in claim 1 is being further modified.
	Claim 7 is rejected for being indefinite because it depends from a canceled claim. Claim 7 should be amended to depend from claim 1 to overcome the rejection.
	Claim 18 is further rejected because it recites the limitation “the extractant is the organic phosphorus extractant and/or the organic amine extractant and a diluent”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5, from which claim 18 depends does not recite that the extractant can or does contain a diluent.  Nor does claim 1, from which claim 5 depends.  Therefore, there is no antecedent basis for the extractant to comprise a diluent. 
Claims 19 and 20 are further rejected because they recite the limitation “the extract” in line 2. There is insufficient antecedent basis for this limitation in the claims.  Claim 5, from which claim 18 depends does not recite a diluent.  Nor does claim 1, from which claim 5 depends.  
Regarding claims 18 and 19, which both depend from claim 5, the Examiner suggests two options to cure the issue.  In the first option, the limitation that the extractant, or the mixture of the extractant and the aqueous organic acid solution, further comprises a diluent would need to be inserted into claims 18 and 19. 
In the second option, claim 5 could be amended to recite a wherein clause at the end of the claim which recites “and wherein the extractant may further comprise a diluent”.  This would provide antecedent basis for the diluent of claims 18 and 19. However, any changes to claim 5 would also affect claim 6.
This issue was originally addressed on p. 9-10 of the OA dated 6/7/2022 regarding claim 6 (which also recites a diluent in the final line) and the Applicant included amendments to claim 6 to overcome the issue in the most recent response.   Therefore, any amendments to claim 5 should be carefully reviewed to make sure that they don’t introduce indefiniteness issues into claim 6. In particular, depending on how claim 5 is amended, there may arise some indefiniteness issues with claim 6 because “the extractant” in line 2 of claim 6 would be applicable to either of the extractants in claim 1, while the diluent would only be required to be present in one of the extractants, rather than one or both. 
Regarding claim 20, the claim would first need to recite that the extractant further comprises a diluent before further defining the diluent to overcome the rejection.
	All other claims not explicitly mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Allowable Subject Matter
The process of claims 1 and 5-20 is free from the prior art.  Claims 1, 8, 9, 11, and 12 are allowed; Claims 5-7 and 13-20 are rejected under 35 USC 112(b) for being indefinite; and claims 6 and 10 are objected to. The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art to the claimed process are the processes of CN ‘353 and CN ‘184 and the instant invention is distinguished from the prior art processes for the reasons discussed above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622